TOWNSEND, District Judge
(orally). The decision of the board of general appraisers sustaining the protest of the importers is affirmed. The contention of the counsel for the United States that in paragraph 124 of the act of 1894 the words “and all the foregoing manufactures of iron or steel of whatever shape or form valued above four cents per pound” shall be interpreted as though printed in brackets, and thereby so limited as not to apply to any of the foregoing articles except round iron or steel wire, would violate the settled rules of statutory construction.